DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art teaches some limitations found in claim 1, however none of the prior art presents an obvious combination of all of the limitations of claim 1. For example, Yodfat et al. (US 2012/0192951 A1, cited previously and hereafter ‘Yodfat’) teaches a drug solution administration device (10; see Figs. 2B-8) comprising a drug solution reservoir (220) configured to be filled with a drug solution (para 0101); a plunger member (not shown however see para 0101) configured to push out the drug solution filled in the drug solution reservoir; a plunger operation portion (drive screw 300 and thread thereon) configured to operate movement of the plunger member (para 0101); a drive unit (motor 131) configured to apply a drive force to a to the plunger operation portion (para 0101, 0102); and a rotation detection unit (encoder/sensor described in para 0102) configured to detect a rotation sensor value indicative of a number of rotations of a rotating body (propeller 134 which includes fins 136a and 136b) connected to the drive unit when a drive signal for one rotation of the rotating body is output to the drive unit (para 0102). However Yodfat compares the motor’s rotation and the motor’s power consumption in order to determine when an occlusion has occurred (see at least para 0014, 0027, 0130) and is thus silent to a storage unit configured to store: a blockage detection threshold value, which is a threshold value of the rotation sensor value at which the control unit determines that the blockage has occurred, and a blockage start threshold value set to a value closer to a normal value of the rotation sensor value detected by the rotation detection unit in a state in which the flow path is not 40Atty. Dkt. No. 091486-0380 blocked than the blockage detection threshold value, wherein the control unit is configured to: count the number of rotations of the rotating body from when the rotation sensor value reaches the blockage start threshold value until the rotation sensor value reaches the blockage detection threshold value, determine that the blockage of the flow path has occurred when the rotation sensor value reaches the blockage detection threshold value, and control the drive unit to rotate in a direction opposite to a direction in which the drive unit is rotated when the drug solution is administered, based on the counted number of rotations. Inoue et al. (US 2005/0020980 A1) teaches an occlusion sensor system that has an encoder 50 that communicates with a microprocessor-controller 38 (see para 0088-0089), but is silent to a combination of elements as recited in claim 1.
Claims 2-6 depend from claim 1.
Each of claim 7 and claim 8 contain limitations similar to those discussed above. Yodfat, Inoue, and the other prior art of record does not present an obvious combination to arrive at a method containing all of the limitations of claim 7 or a drug solution administration apparatus comprising all of the limitations of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783